UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year ended March 31, 2010 Commission file number 0-27618 COLUMBUS McKINNON CORPORATION (Exact name of Registrant as specified in its charter) New York 16-0547600 (State of Incorporation) (I.R.S. Employer Identification Number) 140 John James Audubon Parkway Amherst, New York 14228-1197 (Address of principal executive offices, including zip code) (716) 689-5400 (Registrant’s telephone number, including area code) Securities pursuant to section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 Par Value (and rights attached thereto) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YesoNox Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kx. Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filero Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The aggregate market value of the voting stock held by non-affiliates of the Registrant as of September 30, 2009 (the second fiscal quarter in which this Form 10-K relates) was approximately $287 million, based upon the closing price of the Company’s common shares as quoted on the Nasdaq Stock Market on such date. The number of shares of the Registrant’s common stock outstanding as of February 28, 2011 was 19,171,428shares. We are filing this Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended March 31, 2010 (the "Original Report") in order to amend Item 9A, 8, and Exhibit 23.1 of the Original Report to include a signed copy of the Report of Independent Registered Public Accounting Firm (the "Audit Report"). Other than the amendments to Item 9A, 8, and Exhibit 23.1 of the Original Report to include a signed copy of the Audit Report, this Amendment No. 1 does not affect any other items in our Original Report. We are also filing as exhibits to this Amendment No. 1 the certifications pursuant to section 302 and section 906 of the Sarbanes-Oxley Act of 2002, which are currently dated. Except as otherwise expressly stated for the item amended in this Amendment No. 1, this Amendment No. 1 continues to speak as of the date of the Original Report and we have not updated the disclosure contained herein to reflect events that have occurred since the filing of the Original Report. Accordingly, this Amendment No. 1 should be read in conjunction with our Original Report and our other filings made with the SEC subsequent to the filing of the Original Report. PART I Item 1.Business General We are a leading global designer, manufacturer and marketer of hoists, cranes, actuators, chain, forged attachments, lift and other material handling products serving a wide variety of commercial and industrial end-user markets. Our products are used to efficiently and ergonomically move, lift, position or secure objects and loads. We are the U.S. market leader in hoists, our principal line of products, as well as certain chain and forged attachment products which we believe provides us with a strategic advantage in selling our other products. We have achieved this leadership position through strategic acquisitions, our extensive, diverse and well-established distribution channels and our commitment to product innovation and quality. We have one of the most comprehensive product offerings in the industry and we believe we have more overhead hoists in use in North America than all of our competitors combined. Additionally, we believe are the market leader of manual hoist products in Europe, which provides us further opportunity to sell our other products through our existing distribution channels in that region.Further, complimented by our October 2008 Pfaff acquisition, we believe we are the global leader for mechanical actuator products and services. Our products are sold globally and our brand names, including CM, Coffing, Chester, Duff-Norton, Pfaff, Shaw-Box and Yale, are among the most recognized and well-respected in the marketplace. Our business is cyclical in nature and sensitive to changes in general economic conditions, including changes in the industrial capacity utilization, industrial production and the general economic activity indicators like GDP.The U.S. industrial capacity utilization, which we use as a leading market indicator for our U.S. based businesses, reached 70.5% in March 2010, the first time it has been above 70% since November 2008.This is compared to 65.2% reached in June 2009; the lowest reported US industrial capacity utilization as published by the U.S. Federal Reserve Board. Similarly, the Eurozone capacity utilization reached 75.5% in March 2010, following a 69.6% trough in June 2009. In response to the negative economic climate we experienced in Fiscal 2010 and consistent with our manufacturing strategy, we initiated a plan to rationalize our North American hoist and rigging operations to improve efficiency, control costs and facilitate future growth.During fiscal 2010, we closed one of our forge facilities in the U.S. and significantly stopped welded chain production in our Mexico facility. Continuing into early fiscal 2011, one of our hoist facilities will be closed, with this entire facility consolidation initiative resulting in a reduction of 500,000 square feet of manufacturing space and generating annual savings estimated at approximately $13-$15 million. After completion, we will have sufficient capacity to produce peak demands. The cost of the restructuring is expected to be approximately $25-$27 million with 80% of the total charges having been incurred in fiscal year 2010.This strategy, together with steps to integrate our sales force will provide increased operating leverage when the global economy returns to more normalized levels. Our Position in the Industry The broad, global material handling industry includes the following sectors: • overhead material handling and lifting devices; 1 • continuous materials movement; • wheeled handling devices; • pallets, containers and packaging; • storage equipment and shop furniture; • automation systems and robots; and • services and unbundled software. The breadth of our products and services enables us to participate in most of these sectors. This diversification, together with our extensive and varied distribution channels, minimizes our dependence on any particular product, market or customer. We believe that none of our competitors offers the variety of products or services in the markets we serve. We believe that the demand for our products and services will be aided by several macro-economic growth drivers. These drivers include: Productivity Enhancement - We believe employers respond to competitive pressures by seeking to maximize productivity and efficiency, among other actions. Our hoists and other lifting and positioning products allow loads to be lifted and placed quickly, precisely, with little effort and fewer people, thereby increasing productivity and reducing cycle time. Safety Regulations -Driven by workplace safety regulations such as the Occupational Safety and Health Act and the Americans with Disabilities Act in the U.S. and other safety regulations around the world, and by the general competitive need to reduce costs such as health insurance premiums and workers’ compensation expenses, employers seek safer ways to lift and position loads. Our lifting and positioning products enable these tasks to be performed with reduced risk of personal injury. Consolidation of Suppliers - In an effort to reduce costs and increase productivity, our channel partners and end-user customers are increasingly consolidating their suppliers. We believe that our broad product offering combined with our well established brand names will enable us to benefit from this consolidation and enhance our market share. Our Competitive Strengths Leading North American Market Positions -We are a leading manufacturer and marketer of hoists and alloy and high strength carbon steel chain and attachments in North America.We have developed our leading market positions over our 135-year history by emphasizing technological innovation, manufacturing excellence and superior service.Approximately 61% of our U.S. net sales for the year ended March 31, 2010 were from product categories in which we believe we hold the number one market share. We believe that the strength of our established products and brands and our leading market positions provide us with significant competitive advantages, including preferred supplier status with a majority of our largest channel partners and end user customers. Our large installed base of products also provides us with a significant competitive advantage in selling our products to existing customers as well as providing repair and replacement parts. The following table summarizes the product categories where we believe we are the U.S. market leader: Product Category U.S. Market Share U.S. Market Position Percentage of U.S. Net Sales Powered Hoists (1) 45
